Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 1 of 6. PagelD #: 3

Exhibit A
Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 2 of 6. PagelD #: 4

 

NAILAH K. BYRD

CUYAHOGA COUNTY CLERK OF COURTS
1200 Ontario Street
Cleveland, Ohio 44113

Court of Common Pleas

New Case Electronically Filed:
November 20, 2019 08:35

By: STEPHAN I. VOUDRIS 0055795

Confirmation Nbr. 1874092

MARIO MALONE CV 19 925455

vs.
Judge: KELLY ANN GALLAGHER
ANCHOR TOOL & DIE CO.

Pages Filed: 4

Electronically Filed 11/20/2019 08:35 / / CV 19 925455 / Confirmation Nbr. 1874092 / CLSK1
Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 3 of 6. PagelD #: 5

IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

MARIO MALONE )
1795 W. 25th St. #340 )
Cleveland, OH 44113 )
)
Plaintiff, )
Vv. )
) COMPLAINT FOR
ANCHOR TOOL & DIE CO. ) UNPAID OVERTIME WAGES
aka Anchor Manufacturing Group, Inc. )
12200 Brookpark Rd. )
Cleveland, OH 44130 )
) JURY DEMAND
Defendant. ) ENDORSED HEREON

Plaintiff Mario Malone (“Plaintiff”) alleges as follows for his Complaint against Defendant

Anchor Tool & Die Co. (“Defendant”):

1.

Inc.

6.

7.
Complaint.

8.

9.

Defendant Anchor Tool & Die Co. does business as Anchor Manufacturing Group,

Anchor Manufacturing Group, Inc. is the registered trade name for Defendant.
Plaintiff worked for Defendant as an hourly employee in 2019.

Defendant’s revenues exceed $500,000 per year.

Defendant was an employer of Plaintiff.

Defendant is an enterprise engaging in interstate commerce.

This Court has subject matter jurisdiction over the claims and parties raised in this

This Court has personal jurisdiction over the parties to this action.

Venue is proper in Cuyahoga County, Ohio because Defendant conducted activity

that gives rise to the claim for relief in Cuyahoga County, Ohio and separately because Plaintiff’s

claim for relief arose at least in part in Cuyahoga County, Ohio.

Electronically Filed 11/20/2019 08:35 / / CV 19 925455 / Confirmation Nbr. 1874092 / CLSK1
Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 4 of 6. PagelD #: 6

10. _—- Plaintiff consents to become a party plaintiff in this action and has attached his
written consent hereto as Exhibit A.

11. Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable
attorney’s fees and costs if he is successful on one or more of the claims set forth herein.

12. Defendant paid Plaintiff at an hourly rate of $15.75 per hour.

13. Plaintiff was a non-exempt hourly employee under the Ohio Revised Code and the
Fair Labor Standards Acct.

14. Plaintiff usually worked significantly more than forty hours per week for
Defendant.

15. Plaintiff performed work for Defendant before clocking in, for example, by using
the computer system to check on the schedules of the presses, which would be reset by the
computer system at midnight, so that he could be more efficient during the day.

16.  Defendant’s third shift supervisor was aware that Plaintiff would come to work
early and perform work.

17. Defendant did not pay Plaintiff any wages whatsoever for the off-the clock hours
worked by Plaintiff.

18. Defendant additionally did not pay Plaintiff any wages for the time period between
his clock in time and his scheduled start time, despite Plaintiff actually working during that period.
For example, on April 2, 2019, Plaintiff clocked in at 6:47am but Defendant did not start paying
Plaintiff until 7:00am.

19. Defendant further did not pay Plaintiff any wages for the time period between his
clock out time and his scheduled “out” time. For example, on August 30, 2019, Plaintiff clocked
out at 7:13pm, but Defendant did not pay Plaintiff for any time past his scheduled “out” time of

7:00pm.

Electronically Filed 11/20/2019 08:35 / / CV 19 925455 / Confirgation Nbr. 1874092 / CLSK1
Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 5 of 6. PagelD #: 7

20. Defendant is required to comply with overtime requirements set forth in the Ohio

Revised Code and the Fair Labor Standards Act, 29 U.S.C. Sections 201, ef seq.

21. Defendant has violated Ohio Revised Code Sections 4111.03 and 4111.10 and the

Fair Labor Standards Act by not paying Plaintiff overtime wages for all hours worked over a

regular forty-hour workweek.

22. Defendant’s conduct with regard to not paying time-and-a-half overtime wages to

Plaintiff was willful.

23. ‘Plaintiff has been damaged by Defendant’s non-payment of time-and-a-half

overtime wages.

24. ‘Plaintiff is entitled to liquidated damages of one times unpaid overtime

compensation pursuant to the Fair Labor Standards Act.

25. Defendant is liable for the costs and reasonable attorney’s fees of Plaintiff pursuant

to Ohio Revised Code Section 4111.10 and the Fair Labor Standards Act.

WHEREFORE, Plaintiff demands judgment against Defendant for his unpaid overtime

wages, liquidated damages, post-judgment interest, attorney’s fees and costs, and all other relief

to which he is entitled.
JURY TRIAL DEMANDED.

Respectfully submitted,

/s/ Stephan I. Voudris
Stephan I. Voudris, Esq.

Supreme Court No. 0055795
Voudris Law LLC

8401 Chagrin Road, Suite 8
Chagrin Falls, OH 44023
svoudris@voudrislaw.com
440-543-0670

440-543-0721 (fax)
Counsel for Plaintiff

Electronically Filed 11/20/2019 08:35 / / CV 19 925455 / Confirmation Nbr. 1874092 / CLSK1
Case: 1:19-cv-02958-DCN Doc #: 1-1 Filed: 12/23/19 6 of 6. PagelD #: 8

Mer ‘ o Md + epee
t ‘’VT__ agrees and consents to become a party plaintiff in this lawsuit.

Like Vin.

EXHIBIT A

Electronically Filed 11/20/2019 08:35 / / CV 19 925455 / Confirmation Nbr. 1874082 / CLSK1
